Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 6/24/21 has been considered.
Drawings
The drawings filed 3/24/21 are acceptable to the examiner.
     Examiner’s Comments
The claimed term “melting portion” is not specifically limited in the written disclosure by a specific definition and can be interpreted as either a portion that is melted due to heat to join two elements or the location between two elements that are joined together by a specific method.  Also, the claimed word “elastomer” is used interchangeably with the word “rubber” to define a material.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leach et al. (GB 2251204 A).
Re claim 13:  Leach et al. teaches a speaker diaphragm manufacturing method, comprising:
positioning a diaphragm body to be joined to an edge (page 4, lines 19-22; “arranging a cone in a mould cavity of an injection moulding apparatus”; and
forming the edge by heating and injection molding of a
material comprising an elastomer, and joining a melting portion of
the edge to the diaphragm body (page 4, lines 22-25; “injection moulding a surround material onto the periphery of the cone under heat and pressure to form a surround or suspension that is chemically bonded to the material of the cone”.  Note in Leach et al. the “cone” corresponds to the claimed diaphragm and the “surround” corresponds to the claimed edge. Also note material used for the edge (surround) is an elastomeric material (page 4, lines 27-28).
Re claim 1:  Leach et al. teaches a speaker diaphragm, comprising:
an edge (surround 2 formed from an elastomer ,page 4, lines 27-28); and
a diaphragm body (cone 1) that is to be joined to the edge (see figure 2), wherein
a joint between the edge and the diaphragm body includes a
melting portion (contact location between 2 and 1) between the edge and the diaphragm body (as taught by figure 2).
Re claim 2: note that the melting portion (contact location between 2 and 1) between the edge and the diaphragm body (as taught by figure 2) satisfying the melting portion being a portion of the edge as set forth.
Re claim 3: the resin (such as polypropylene, applicants specification paragraph [0064]) is taught by Leach et al. (page 4, line 26)
Re claim 4:  note that the melting portion (contact location between 2 and 1) between the edge and the diaphragm body (as taught by figure 2) satisfying the melting portion being a portion of the diaphragm as set forth
Re claim 5:  note that the melting portion (contact location between 2 and 1) between the edge and the diaphragm body (as taught by figure 2) satisfying the melting portion being a portion of the diaphragm and edge as set forth
Re claims 6-7: see figure 2 in which the melting portion (contact location between 2 and 1) between the edge and the diaphragm body fit into each other
Re claim 8: See figure 2 in which an unevenness occurs between the angled outer edge (8) and the outer margin (3), i.e. there is not a completely even thickness along the entire length of contact between the diaphragm (1) and the edge (2) 
Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11. 	Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. in view of Sato (US 2013/0315435 A1).
Re claim 9:  The teaching of Leach et al. is discussed above and incorporated herein.  Leach et al. however does not teach that the edge is formed from a mixture of materials as set forth in claim 9.  Sato et al. teaches in a similar environment of speakers that an edge (1) is comprised of a mixture of an olefin based material (such as polypropylene) and an EPDM material (see paragraph [0050] to achieve a desired property of the speaker’s edge).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the mixture of materials used for the edge as taught in Sato et al. as the edge material of Leach et al. to predictably provide an arrangement that can achieve a desired property of a speaker’s edge.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
12. 	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. in view of Fujitani (US 2013/0259291 A1).
Re claim 10: The teaching of Leach et al. is discussed above and incorporated herein.  Leach et al. however does not teach the specific gravity (i.e. density) of the edge formed material as set forth.  Fujitani teaches in the similar environment of speakers teaches to form edge portions with specific gravities as set forth (see paragraph [0073] to achieve both practically sufficient strength and weight savings).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a teaching of Fujitani into the speaker arrangement and specifically the edge portion of Leach et al. to predictably provide a speaker arrangement that achieves both practically sufficient strength and weight savings.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
13. 	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. in view of Tanaka et al. (US 2008/0159583 A1).
Re claim 11: The teaching of Leach et al. is discussed above and incorporated herein.  Leach et al. however does not teach having an edge with a thickness at least .1 mm and at most .5 mm.  Tanaka et al. teaches in a similar environment of speakers to use edge portions with a thickness as set forth (see paragraphs [0036, 0068 and 0073] to help to a speaker arrangement with a desired frequency response.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such an edge thickness as taught by Tanaka et al. into the speaker arrangement of Leach et al. to predictably obtain a speaker arrangement with a desired frequency response.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. in view of Takewa et al. (US 2002/0061117 A1).
Re claim 12:  The teaching of Leach et al. is discussed above and incorporated herein.  Leach et al. however does not teach to use the speaker diaphragm in a speaker arrangement having a magnetic circuit, frame, voice coil and magnetic gap as set forth.  Takewa et al. teaches in a similar environment of speakers a magnetic circuit (11), frame (13), voice coil (7) and magnetic gap (12) to achieve an arrangement in which the driving force of the voice coil can be effectively transmitted to the diaphragm to obtain excellent audio output.  It would have been obvious to one of ordinary skill in the art to incorporate such features taught by Takewa et al. into the arrangement of Leach et al. to predictably obtain a speaker that has excellent audio output.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
15. 	Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Leach et al. in view of Takewa et al. (US 2002/0061117 A1) as applied to claim 12 above, and further in view of Sakai (US 10,824,187 B2).
The teachings of Leach et al. in view of Takewa et al. with respect to claim 12 is discussed above and incorporated herein.  This combination however does not teach to use the arrangement in an electronic device having an amplifier circuit (claim 14) or a mobile body having a main body and amplifier circuit (claim 15).  Sakai teaches that speaker arrangements can be included in an electronic device having an amplifier circuit (see figures 5 in combination with figures 8A-8B, specifically amplifier (6) in the electronic device) or used in a mobile body (such as an automobile (figure 7, having a main body for installing a speaker (at least FR) and amplifier circuit within (502), ech 
Conclusion
16. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        1/27/22